



COURT OF APPEAL FOR ONTARIO

CITATION: Kiden Used Furniture v. Pearson, 2015 ONCA 170

DATE: 20150313

DOCKET: C59319

Lauwers, Hourigan and Pardu JJ.A.

BETWEEN

Kiden
    Used Furniture, Clothing &

Household Goods Inc.

Appellant (Plaintiff)

and

William Scott Pearson

Respondent (Defendant

Davies Bagambiire, for the appellant

Christopher R. Dunn and Josiah T. MacQuarrie, for the
    respondent

Heard and released orally: March 5, 2015

On appeal from the judgment of Justice Wendy M. Matheson
    of the Superior Court of Justice, dated August 11, 2014.

ENDORSEMENT

[1]

The appellant tenant alleged a fire in its premises was caused by the
    respondents negligence. The respondent landlord brought a motion for summary
    judgment. Matheson J. dismissed the appellants claim on the ground that there
    was no evidence indicating the fire was caused by the respondents negligence.
    The appellant argues that the motion judge erred by finding expert evidence was
    necessary to establish the cause of the fire and erred in the way she drew
    inferences from the respondents spoliation of evidence.

[2]

The appellant, which operated a used goods store, leased the basement of
    a building owned by the respondent. There was a small electrical room in the
    basement. The appellant heated the basement using a portable electric heater
    provided by the respondent in 2012.

[3]

The building experienced frequent electrical problems such as power
    outages. In February 2011, the fire department responded to a call that there
    was smoke coming from an electrical panel in the basement. The fire
    departments report identified the cause as an overheated electrical panel. The
    respondent subsequently had the panel replaced.

[4]

On January 8, 2013, a fire occurred on the premises. The fire
    departments report did not identify the cause of the fire but noted that it
    began in the basement. The respondent reported the fire to its property insurer,
    which retained a fire investigator. The investigators report classified the
    fire as accidental. It identified electrical arcing from the electric
    heaters damaged power cord as the most likely cause of the fire. The report
    noted that the cord was located in a high-traffic area of the basement and
    would have been subject to wear and tear through foot traffic and having items
    placed on top of it. Because the investigator incorrectly believed the heater
    belonged to the appellant, he did not remove or preserve it after his
    inspection. It was eventually removed in the landlords clean-up process and
    was likely destroyed. The fire investigator ruled out the possibility that the
    fire had been caused by the buildings electrical infrastructure.

[5]

Although the respondent asked for the appellants consent to remove the
    contents of the basement as part of the clean-up process, the appellant did not
    provide consent. The respondent landlord eventually authorized the removal
    himself.

[6]

The appellant claimed the fire could not have been caused by the
    electric heater because it did not use this device. It also disputed the
    findings in the fire investigators report that the heater was located in a
    high-traffic area.

[7]

The motion judge rejected the appellants argument that it did not need
    to provide expert evidence regarding the cause of the fire. She noted that even
    after accepting a series of assumptions that are favourable to the appellant
    and overlooking problems in the appellants materials, an expert report on
    causation remained necessary in order for its negligence claim to have any
    potential for success.

[8]

The appellant argued that the respondent engaged in spoliation of
    evidence when it permitted the heater to be removed and destroyed. It asked the
    court to therefore assume that the heater and its cord were in good working
    order. Although the motion judge noted that this would require ignoring both
    legal arguments against a finding of spoliation and the physical evidence shown
    in the photographs of the heater after the fire, she accepted the appellants
    argument.

[9]

The motion judge held that even assuming, as submitted by the appellant,
    that the report of the fire investigator was rejected, the appellant still bore
    the burden of proving causation. The appellant argued that based on the
    totality of the cumulative circumstantial evidence, a reasonable person
    would conclude that the fire was caused by problems with the buildings
    electrical system. The motion judge noted that the circumstantial evidence did
    not support a finding that the electrical was overloaded at the after hours time
    of the fire. Further, the electrical panel had been replaced after the 2011
    incident. The City of Toronto Building Department report did not identify any
    possible cause of the fire.

[10]

The
    motion judge observed that while expert evidence is not always required to
    prove causation, the appellants negligence theory related to the buildings
    electrical system, which was a sophisticated matter beyond the ordinary
    knowledge and experience of the trier of fact. Even if the appellant could show
    the fire was related to the electrical panel, this would not prove it was
    caused by the respondents negligence. This could not be proven on the
    circumstantial evidence suggested by the appellant.

[11]

The
    misapprehension by the motion judge that a fire department report (the IBMS
    report) was not before her was of no moment as there was no evidence of the
    cause of the fire in that report.

[12]

Given
    the absence of expert evidence supporting the appellants theory of causation,
    the motion judge concluded that there was no genuine issue requiring a trial
    and granted summary judgment dismissing the action against the respondent.

[13]

The
    appellant submits that the motion judge erred in two respects:

·

In concluding that expert evidence was necessary for the
    appellant to prove that the respondent was negligent;

·

In failing to appreciate that the appellant could not provide expert
    evidence as to the cause of the fire because the respondent destroyed the
    physical evidence that would have identified the cause.

[14]

The
    appellant relies on
Clement v. Clement
, [2012] 2 S.C.R. at para. 38,
    where the court indicated, The law of negligence has never required scientific
    proof of causation; to repeat yet again, common sense inferences from the facts
    may suffice. If scientific evidence of causation is not required as Snell makes
    plain, it is difficult to see how its absence can be raised as a basis for
    ousting the usual but for test.

[15]

The
    appellants theory was that a history of a previous problem with the electrical
    panel, which had been repaired, and the fact that fuses blew when circuits were
    overloaded was sufficient evidence of negligence. The motion judge found that
    the circuits were not overloaded at the time of the fire, as both commercial
    tenants were not at the premises.

[16]

We
    agree with the motion judge that the issues here, being the cause of the fire
    and whether the respondent was negligent, are not appropriately the subject of
    common sense inferences and that expert evidence was required for the appellant
    to prove that the respondent was negligent and caused the fire.

[17]

Secondly,
    the motion judge proceeded on assumptions favourable to the appellant, that the
    heater did not cause the fire and that the respondent intentionally destroyed
    it. The usual remedy for spoliation is a presumption that the destroyed
    evidence would have been unfavourable to the party who destroyed it. But this
    adverse evidence inference is not capable of being positive proof of the
    landlords negligence. The appellant had the obligation of establishing that
    negligence and causation could be proven at trial and failed to do so on the
    motion.

[18]

The
    appellant has not demonstrated any error on the part of the motion judge and
    the appeal is therefore dismissed.

[19]

Costs
    of the appeal are awarded to the respondent in the agreed amount of $7,500,
    inclusive of disbursements and HST.

P.
    Lauwers J.A.

C.W.
    Hourigan J.A.

G.
    Pardu J.A.


